The above-named Richard A. Lee was admitted by this court to practice as an attorney and counselor at law under the name of Richard Albert Lee on March 27, 1957. A number of complaints against him having been received variously by this court, the Bar Association of Nassau County and the Suffolk County Bar Association, charging him with professional misconduct, this court in January of this year directed the chief counsel of the Judicial Inquiry on Professional Conduct for Nassau County to conduct an appropriate investigation. Mr. Lee maintained an office in Suffolk County and resides in Nassau County. After such investigation was commenced, and under date of January 30, 1967, Lee executed a resignation from the Bar of this State and submitted it to this court. By reason thereof, a hearing was held on February 6, 1967 at the Additional Special Term of the Supreme Court, Nassau County. Present were said chief counsel and an assistant counsel of the Judicial Inquiry; Mr. Lee and his attorney; and the president of the Bar Association of Nassau County. At the hearing a brief factual recital was made of the complaints received against Mr. Lee; it was also stated that the investigation indicated that the institution of a disciplinary proceeding against him was warranted; and Mr. Lee’s attorney made a statement for him inter alia to the effect that Mr. Lee, after “long and careful thought,” with full understanding, and upon the advice of his attorney, wished that the Justice presiding would recommend acceptance of his resignation from the Bar. A typewritten transcript of the minutes of the hearing has been filed in this court. Under all the circumstances, Mr. Lee’s resignation as a member of the Bar is accepted *752and directed to be filed; and it is ordered that his name be struck from the roll of attorneys and counselors at law, effective February 27, 1967. Beldoek, P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.